Citation Nr: 0123572	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer as secondary to ionizing radiation exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1944 to 
July 1946.  

Service connection was denied for skin cancer and prostate 
cancer by a January 1998 Board decision.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO), that determined that new and material evidence had not 
been submitted to permit reopening of claims for service 
connection for skin and prostate cancers.  The issues were 
denied by the Board in a November 2000 decision, and the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2001, the Secretary of VA 
filed an unopposed Motion for Remand of the case, based on 
the enactment of the Veterans Claims Assistance Act of 2000, 
Pub.  L. No. 106-475, 114 Stat. 2096 (VCAA) in November 2000.  
The Court issued an Order in April 2001 granting the Motion 
and vacating the Board's November 2000 decision.  

The appellant indicated in a July 2000 statement that he 
sought service connection for colon cancer secondary to his 
service-connected postoperative residuals of left renal cell 
carcinoma.  This issue is referred to the RO for appropriate 
action because it has not been developed by the RO, and it is 
not inextricably intertwined with the current claim.  See 
Flash v. Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  During his active military service, the appellant was 
stationed in Japan from September 1945 to July 1946, during 
which time he was present in Nagasaki between September 23, 
1945, and December 8, 1945.  

2.  The appellant has been treated for basal cell carcinoma 
and carcinoma of the prostate.  

3.  Service connection was denied for skin cancer as 
secondary to ionizing radiation exposure in the January 1998 
Board decision.  

4.  The evidence received since the January 1998 Board 
decision became final is significant and must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for skin cancer as 
secondary to ionizing radiation exposure.  

5.  Service connection was denied for prostate cancer as 
secondary to ionizing radiation exposure in the January 1998 
Board decision.  

6.  The evidence received since the January 1998 Board 
decision became final is significant and must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for prostate cancer as 
secondary to ionizing radiation exposure.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the January 1998 Board 
rating decision is new and material, and the claim for 
service connection for skin cancer is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1105 (2000).  

2.  The evidence received by VA since the January 1998 Board 
decision is new and material, and the claim for service 
connection for prostate cancer is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his skin and prostate cancers 
resulted from his exposure to ionizing radiation when he was 
stationed in and around Nagasaki from September 1945 to July 
1946.  He also argues that the prostate is part of the 
urinary system and has submitted statements from private 
physicians supporting his contention.  

If a veteran was exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract ("urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra), multiple myeloma, lymphomas (except 
Hodgkin's disease), and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).  38 C.F.R. 
§ 3.309(d)(2).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
cancers of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovaries, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
parathyroid adenoma, tumors of the brain and central nervous 
system, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i).  
Furthermore, VA has determined that polycythemia vera is not 
a "radiogenic disease" and has been specifically excluded 
from the aforementioned list.  38 C.F.R. § 3.311(b)(3).  

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
If any of the foregoing three requirements has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1).  

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4); See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A claimant may establish service connection for a disability 
claimed to be secondary to radiation exposure in service in 
three ways.  See Hardin v. West, 11 Vet. App. 74 (1998).  One 
way is under the presumptive provisions of 38 C.F.R. 
§ 3.309(d), which does not require a dose estimate.  Rather, 
it requires only that the claimant be a radiation-exposed 
veteran who has developed one of the listed conditions at any 
time post-exposure, and that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 be satisfied.  Sufficient 
evidence must be presented of both the listed disease and the 
requisite participation in a radiation-risk activity.  38 
C.F.R. § 3.309.  

A second way for a claimant to establish service connection 
for a radiogenic disease is under the provisions of 38 C.F.R. 
§ 3.311, which requires a dose estimate, but provides that 
presence at a site will be presumed for participants claiming 
participation in atmospheric weapons tests.  Diseases 
considered radiogenic under this regulation includes diseases 
not listed under 38 C.F.R. § 3.309(d).  

The third way in which service connection for radiogenic 
disease may be established is by showing direct service 
connection.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee.  

Service connection was denied for skin cancer and prostate 
cancer, as secondary to ionizing radiation exposure.  In 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
Federal Circuit held that 38 U.S.C.A. § 7104 means that the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  What the RO may have determined in this regard 
is irrelevant.  Should new and material evidence be presented 
or secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 20.1105.  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

The Board must review all of the evidence submitted since the 
last final denial of a claim to determine whether new and 
material evidence has been submitted.  Evans v. Brown, 9 Vet. 
App 273 (1996).  In this case, the appellant's claims for 
service connection for skin cancer and prostate cancer, as 
secondary to ionizing radiation exposure, were last finally 
denied by the January 1998 Board decision.  The evidence 
received subsequent to the last final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513.  See also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  

In its January 1998 decision, the Board considered the 
appellant's service medical records, which did not show any 
clinical findings of skin cancer or prostate cancer.  The 
postservice evidence considered in January 1998 included 
private medical records that showed the appellant was treated 
in August and September 1985 for basal cell carcinoma of the 
forehead and was treated for prostate cancer and residuals of 
a prostatectomy between May 1990 and December 1992.  T. M. 
Morris, M.D., and W. T. Rueff, M.D., each opined in August 
1996 medical statements that the prostate was part of the 
urinary tract.  

Also considered by the Board in its January 1998 decision 
were the following: a September 1995 reconstructed dose 
assessment from the Defense Nuclear Agency (DNA) that 
indicated the maximum possible radiation dose receivable 
(worst case assumption) by any individual who was present for 
the full duration of the American occupation at either 
Hiroshima (September 1945 to March 1946) or Nagasaki 
(September 1945 to June 1946) was less than one rem; a June 
1996 statement from the Chief, VA Public Health and 
Environmental Hazards Office, who noted that skin cancers 
were usually attributed to high doses of ionizing radiation 
(several hundred rads) with excessive numbers of basal cell 
skin cancers reported in margins of irradiated areas which 
received estimated doses of 9-12 rads, and who opined that it 
was unlikely that the appellant's prostate cancer and basal 
cell skin cancer were attributable to ionizing radiation in 
service; and a June 1996 conclusion by the Acting Director of 
VA Compensation and Pension Service, after review of the 
opinion of the Chief, VA Public Health and Environmental 
Hazards Office, along with the other evidence, that there was 
no reasonable possibility that the appellant's skin cancer or 
prostate cancer was the result of ionizing radiation exposure 
in service.  

The January 1998 Board decision determined (1) that service 
connection was not warranted for either skin cancer or 
prostate cancer under the provisions of 38 C.F.R. § 3.309 
because neither condition was on the list of diseases for 
which a presumption of service incurrence is assumed, and the 
prostate is no considered part of the urinary system for 
purposes of applying the provisions, (2) that service 
connection was not warranted for either skin cancer or 
prostate cancer under the provisions of 38 C.F.R. § 3.311 
because the preponderance of the evidence showed that the 
appellant's skin cancer and prostate cancer were unrelated to 
ionizing radiation exposure in service; and (3) that there 
had been no competent medical or scientific evidence 
submitted which showed that ionizing radiation had caused the 
appellant's skin and prostate cancers.  

The Board must now determine whether new and material 
evidence, sufficient to reopen the appellant's claims, has 
been received since the January 1998 Board decision.  The 
evidence received since the January 1998 Board decision 
consists mainly of several technical papers and treatises 
pertaining to radiation exposure.  Those documents include 
statements by Dr. Rosalie Bertell, Ph.D., GNSH, of the 
International Institute of Concern for Public Health, in 
which she opined that radiation dose reconstruction does not 
accurately estimate the real life dose of ionizing radiation 
received by a veteran during a radiation risk activity, and 
that dose reconstruction does nothing to prove or disprove 
that a veteran's cancer is related to nuclear radiation 
exposure.  A paper by S. Kondo, of the Atomic Energy Research 
Institute at Kinki University, includes a discussion of the 
apparent beneficial effects of low doses of atomic bomb 
radiation with regard to induction of cancer.  The author 
notes that the death rates from leukemia and all other 
cancers was lower among survivors of the atomic bombs dropped 
at Hiroshima and Nagasaki when the dose exposure was between 
1 and 9 rads than for unexposed people, which he felt 
indicated that radiation at those doses was not harmful or 
that low doses of gamma rays apparently reduce cancer 
incidence.  

After reviewing the evidence submitted since its January 1998 
decision, the Board finds that the additional evidence is 
both new, as it was not of record previously, and material 
because it offers an opinion as to the calculation of 
radiation to which veterans similarly situated to the 
appellant may have been exposed during his period of service 
in Japan in late 1945 and 1946.  The Board concludes that 
this new and material evidence is significant and must be 
considered in evaluating the claim.  Accordingly, the claims 
of entitlement to service connection for skin cancer and 
prostate cancer  are reopened.  38 U.S.C.A. §§ 5107, 5108; 
38 C.F.R. §§ 3.156, 20.1105.  However, the Board believes 
that additional evidence must be obtained before it can 
render a decision regarding the claims.  To decide the claims 
on the merits at this time would be prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for skin cancer and 
prostate cancer.  


REMAND

In view of the Board's conclusion that the veteran's claims 
are reopened, the RO should review those claims on the basis 
of all the evidence.

Because of the change in the law brought about by the VCAA, 
and recently promulgated regulations by VA concerning its 
duty to assist under the VCAA [66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a))], a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA, supra.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard, supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following actions:  

The RO must review the claims file and decide 
the veteran's claims on a de novo basis in 
light of the Board's conclusion that they are 
reopened.  It should also ensure that all 
notification and development action required by 
the VCAA and its implementing regulations is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished a Supplemental Statement of the Case that 
includes a discussion of the July 2001 statement requests, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



